Title: William Stephens Smith to Abigail Adams, 5 September 1785
From: Smith, William Stephens
To: Adams, Abigail


     
      My dear Madam
      Berlin 5th. September 1785
     
     Your benevolence I know will excuse the particularity of this address, when you confide in the assurance of its proceeding from a sincere heart nourishing the most exalted sentiments of the virtue and sensibility of yours. Accept of my thanks for the reply to my note, I feel myself complimented by your confidence and beleive I am not capable of abusing it. I hope for an advocate in you, should Mr. Adams think my absence long. Tell him, that—what will you tell him? Can you say with Stern that it is a quiet Journey of the heart in pursuit of those affections, which make us love each other, and the world better than we do ?, or will you say he is flying from—? Hush, madam, not a lisp—but I will not dictate, say what you please. Whatever you say and whatever you do (confiding in the spring of your actions) I will subscribe to it.
     Mr. A, I hope, received my Letters from Harwich and Amsterdam. I dare not permit my pen to enter upon my journal, least I should tire you. I’ll reserve the tales for winter Evenings, when I dare say I shall at least receive your thanks for sharpening your appetite for your pillow, that you may form an Idea of the channel thro’ which they’ll run. I shall only hint, that I have visited the Cabinets of the Curious both natural and artificial, Palaces, Libraries, Arsenals, fields of Battle, Monuments on those fields, Cathedrals, and have descended with a taper into the sepulchre’s, of monarchs—“I took a turn amongst their tombs—to see where to all Glory comes”—and find Royalty cuts but a poor figure here. And from the humble Cottage of the impovrished Peasant where he shared with me his peas and his beans, I have crept silently up to the throne of Majesty. Crept Did I say? No Madam. I walked firmly up to it, marking the stages to the last Step of the ascent, from whence with an Eye of compassion, I reviewd the vale thro’ which I had passed and with the aforementioned favourite author I asked heaven only for health and the fair Goddess of Liberty as my Companion and all beyond let wild ambition grapel for, and gain. I shall not envy it. Pretty tolerable rant this, you’ll say. Well I’ll check a Little.
     We have been favoured with seven day’s steady rain, but this did not stop us. But now I’ll tell you what did. In the Centre of a Plain in the dominions of His Prussian Majesty, exactly two Sabbath day’s Journey from a house either way, the perch of our carriage broke, exactly one inch and a half from the centre. You would have laughed at the solemnity with which we got out of it, and gaped at each other, but the worst is yet to be told. The Postilion could speak nothing but German. Miranda, my Servant and your most humble Servant, colectively, could boast of English, French, Italian, Spanish and of cracking Joak’s with monks in Latin, but all this Madam would not do, for the Postilion knew nothing but German, and perhaps this was the case for a Circuit of 10 Miles. Now I know you pity me. I cannot expect you will form any right conjectures how we extricated ourselves from this difficulty, and if I were to Attempt to tell you now, I might spoil a good story by endeavouring to bring it within the compass of this sheet. For the present you must therefore only know we were relieved by two Ladies, who by a Kind Stroke of smiling chance were Journeying the same way. Their conduct on this occasion has heightned (if possible) the favourable opinion I have alway’s nourish’d relative to the sex, and convinces me we should cut but a silly figure on this stage without them. Notwithstanding great exertion, it was two in the morning before we got in motion again. It is well that those actions which proceed from generosity and benevolence, carry their reward with them. As soon as I was seated, the carriage moved and the Ladies bid us adieu. I could not help exclaiming—Peace, happiness and pleasantry attend your steps ye tender productions of your makers works. May no rough Line, ever cross your path—nor interrupting Obsticle check your passage down the stream of Life. May benevolence alway’s greet you with a welcome, and hospitality extend her Arms to receive you. After this, the obligation Sat easier. It was the only return I could make.
     The badness of the roads and the delay occasioned by the fracture—(for the assistance we had recieved only enabled us to move with sobriety to a neighbouring Village) put it out of our power to reach Bresleau within the destined Period. And Philosophers may as well hope that the transit of Venus will be postponed untill they are prepared to make their observations, as that Frederic will on account of wind or weather delay an hour in the execution of a Military Order. By the Letter to Mr. Adams which this accompanies you will see he is not a man of words, whatever he may be of deeds.
     I this morning entered the field—as at a Military school. I shall be a constant attendant from 6 to 12 every day untill the business is over when I shall haste to pay my respects to you. I hope both as a young Politician and as a Soldier (casting a veil upon every thing else as much as possible) to be richly repaid for this excurtion. May I hope, that a Letter will be deposited, with my Versifying Friend David at Paris, acknowledging the receipt of this, and informing me how you all do in Grosvenor Square, by the time I arrive there? Yes I will expect it—and as I find I am drawing insensibly to the last page of the sheet, I shall make this period comprehend my best wishes for the uninterrupted happiness of every branch of your family and expressive of the sincerity with which I shall alway’s acknowledge myself—Your most obliged Friend and Humble servt.
     
      W. S. Smith
     
    